EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Hinson on 6/23/22.

The application has been amended as follows: Claim 14 recites “A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate operations comprising: determining, by the processor, a probable physical action of a user interacting with a computer-mediated reality (CMR) environment hosted by a CMR system; generating, using the computer hardware, a learned interaction corresponding to the probable physical action based on a CMR-physical action (CMRPA) model that correlates physical actions with results of the physical actions in a CMR scenario of the CMR environment; and providing, by the processor, a learned interaction corresponding to the probable physical action in response to determining, based on at least one identified characteristic of the user, a statistical likelihood of benefiting the user by providing the learned interaction.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to determining a probable physical action of a user interacting with a computer-mediated reality environment. Independent claim 1 uniquely recites the distinct features, “providing, using the computer hardware, the learned interaction corresponding to the probable physical action in response to determining, based on at least one identified characteristic of the user, a statistical likelihood of benefiting the user by providing the learned interaction.” Independent claim 8 uniquely recites the distinct features, “providing a learned interaction corresponding to the probable physical action in response to determining, based on at least one identified characteristic of the user, a statistical likelihood of benefiting the user by providing the learned interaction.” Independent claim  uniquely recites the distinct features, “providing, by the processor, a learned interaction corresponding to the probable physical action in response to determining, based on at least one identified characteristic of the user, a statistical likelihood of benefiting the user by providing the learned interaction.”
The prior art cited below does not anticipate or render the above underlined obvious.
Lyren (US Pub. No. 2015/0091780) discloses a method to detect a real object with a wearable electronic device and displaying a virtual image of the real object with the real object on a display of the wearable electronic device
Zhang et al. (US Pub. No. 2018/0088677) discloses a method, device, and system for gesture-based interaction
Finman et al. (US Pub. No. 2019/0012840) discloses an augmented reality  system that generates 3-D maps from data gathered by client devices
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484